Fourth Court of Appeals
                                       San Antonio, Texas
                                   MEMORANDUM OPINION

                                          No. 04-21-00502-CV

                   IN THE INTEREST OF N.J.E., JR., N.J.E., E.M.E., and E.J.E.

                      From the 150th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2020PA01973
                             Honorable Kimberly Burley, Judge Presiding

Opinion by:       Beth Watkins, Justice

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice

Delivered and Filed: April 27, 2022

AFFIRMED; MOTION TO WITHDRAW DENIED

           Appellant G.E. appeals the trial court’s order terminating her parental rights to her children

N.J.E., Jr., N.J.E., E.M.E., and E.J.E. G.E.’s court-appointed appellate counsel filed a motion to

withdraw and a brief containing a professional evaluation of the record, concluding there are no

arguable grounds for reversal of the termination order. The brief satisfies the requirements of

Anders v. California, 386 U.S. 738 (1967). See In re P.M., 520 S.W.3d 24, 27 n.10 (Tex. 2016)

(per curiam) (recognizing that Anders procedures apply in parental termination cases).

Additionally, counsel represents that she provided G.E. with a copy of the brief and the motion to

withdraw, advised G.E. of her right to review the record and file her own brief, and informed G.E.

how to obtain a copy of the record, providing her with a form motion for access to the appellate
                                                                                      04-21-00502-CV


record. We issued an order setting a deadline for G.E. to file a pro se brief. However, G.E. did not

request the appellate record or file a pro se brief.

        After reviewing the appellate record and appointed counsel’s brief, we conclude no

plausible grounds exist for reversal of the termination order. Accordingly, we affirm the trial

court’s termination order. We deny counsel’s motion to withdraw because it does not show good

cause for withdrawal. See id. at 27 & n.7 (holding that counsel’s obligations in a parental

termination case extend through exhaustion or waiver of all appeals and that withdrawal should be

permitted by a court of appeals “only for good cause” (citing TEX. R. CIV. P. 10)).


                                                       Beth Watkins, Justice




                                                  -2-